Citation Nr: 0739163	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection of low back pain.  

2.  Entitlement to service connection of multiple joint pain.  

3. Entitlement to service connection of fatigue.

4.  Entitlement to service connection of headaches.  

5.  Entitlement to service connection of shortness of breath.

6.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 until 
January 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).   

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection of 
several conditions as well as an increased rating for his 
service-connected tinnitus. 

In the veteran's April 2004 substantive appeal, he advised 
that he desired a hearing.  The veteran did not specify what 
sort of hearing he was requesting.  In July 2007, the veteran 
advised that he wished to attend a vidoconference hearing 
with a Veterans Law Judge (VLJ).  That hearing was scheduled 
to be conducted on November 27, 2007 before the undersigned 
VLJ.  

On November 9, 2007, VA received correspondence from the 
veteran's representative withdrawing his request for a 
hearing with a VLJ and instead indicating that the veteran 
desired a local personal hearing with a RO hearing officer.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should make arrangements to schedule 
the veteran for a hearing before a local 
hearing officer at the RO.  
 
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



